OPINION
HILL, Justice.
Miquel Lujan appeals from his conviction for the offense of driving while intoxicated, upon his plea of guilty to the court. The court assessed his punishment at a $300.00 fine, plus court costs and 60 days in jail, probated for two years. In his sole ground of error, Lujan complains that the trial court erred by not granting his motion to quash the information. In his motion to quash, he contended that the information accused him of driving while intoxicated in a public place, but it did not apprise him of the nature and location of the particular public place where he is alleged to have been driving while intoxicated.
We affirm, because we find that by pleading guilty in the court below, in the absence of evidence of a plea bargain, Lu-jan waived any such defect in the information. Kass v. State, 642 S.W.2d 463 (Tex. Crim.App.1981). We are aware of this Court’s opinion in King v. State, 656 S.W.2d 617 (Tex.App.—Fort Worth 1983, discretionary review granted), but in the instant case, we are bound by the opinion in Kass, supra.
The judgment is affirmed.